DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Species 2 corresponding to claims 1-11 and 18-20 in the reply filed on 12/2/22 is acknowledged.  The traversal is on the ground(s) that applicant believes that search and examination will not require different fields of search or result in inapplicable prior art across different species and is not a search burden.  This is not found persuasive because of the distinct species. 

The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
3.	Claim 11 and 18 are objected to because of the following informalities:  
A) Applicant recites “the flexibly” in claim 11.  This appears to be a typographical type of error. It appears as if applicant may have intended to recite “flexible”.
B) Applicant recites “positing pin” in claim 18.  This appears to be a typographical type of error. It appears as if applicant may have intended to recite “positioning pin”. 

  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         A) Applicant recites “may be” in claim 8.  The recited limitation is indefinite.  It is unclear whether applicant is intending to claim the limitations following the phrase “may be”. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s)1, 3, 5, 9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Yeum (US 2012/0145849). 

8.	Regarding to claim 1, Yeum discloses an assembly fixture [Figure 1] for positioning a component (Panel P, as can be seen from Figure 1 in Yeum) comprising: a rigid member (panel jig apparatus 1, as can be seen from Figure 1 in Yeum); a fixed positioning pin (a first 67 on second support unit 60, as can be seen from Figure 1 in Yeum) affixed to a first point on the rigid member (1) for insertion in a first locating hole in an assembly [as can be seen from Figure 1 in Yeum. Note that the apparatus disclosed by Yeum is capable of being used with a workpiece having a first location hole in the recited manner]; a component restraint (first moving unit 20, as can be seen from Figure 1 in Yeum) affixed to a second point on the rigid member (1) for applying a force to the component for retaining the component in a fixed position and orientation with respect to the assembly fixture [as can be seen from Figure 1 in Yeum]; and a pivot positioning pin (a second 67 on second support unit 60, as can be seen from Figure 1 in Yeum and Figure 7) coupled to a third point on the rigid member by a flexible mounting assembly (second moving unit 30, second sliding plate 31,  second support unit 60, mounting block 69, rotating ball 71,  support pad 73, , as described in paragraph 0069 and 0077-0079 and can be seen from Figures 1-2 and 7 in Yeum), the flexible mounting assembly (30, 31) facilitating a linear movement (forward and rearward movement via second sliding plate, as described in paragraph 0069 and can be seen from Figure 1 in Yeum) of the pivot positioning pin (second 67) along a linear path (forward and rearward path of movement via second sliding plate, as described in paragraph 0069 and can be seen from Figure 1 in Yeum).

9. 	Regarding to claim 3, Yeum discloses the assembly fixture [Figure 1] of claim 1 wherein the pivot positioning pin (second 67) is coupled to the rigid member (1) by a parallel linkage (mounting bracket 63) [as can be seen from Figures 1 and 7 in Yeum]

10. 	Regarding to claim 5, Yeum discloses the assembly fixture [Figure 1] of claim 1 wherein the flexible mounting assembly (second moving unit 30, second sliding plate 31, second support unit 60,  mounting block 69, rotating ball 71,  support pad 73) includes a frame (frame of second support unit 60, Figure 1), a pin holder (support pad 73), a first parallel link (mounting bracket 63) coupled between the frame and the pin holder [Figure 2], and a second parallel link (block located on 63 adjacent to 65, as can be seen from Figure 7 in Yeum) coupled between the frame (60) and the pin holder (73) [as can be seen from Figures 1 and 7 in Yeum].


11. 	Regarding to claim 9, Yeum discloses the assembly fixture [Figure 1] of claim 1 wherein the component restraint (20) includes a clamp (support means/mechanism 80)  configured to apply a clamping pressure on the component to secure the component to the assembly fixture [as can be seen from Figure 2 in Yeum].

12.	 Regarding to claim 11, Yeum discloses the assembly fixture [Figure 1] of claim 1 wherein the flexibly mounting assembly (30, 31) is configured to constrain the linear motion between a first point (a first end point in the rearward direction on 31) along a linear axis and a second point (a second end point in the forward direction on 31) along the linear axis [as described in paragraph 0069 and can be seen from Figure 1 in Yeum].

Allowable Subject Matter
13.	Claim 18-20 is allowed.
14.	Claim 2, 4, 6-7, and 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

15.	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 18, the present invention is neither anticipated nor rendered obvious over the prior art because the prior art fails to disclose having a component positioning device for positioning an automotive component on an automotive assembly comprising a triangular rigid framework, a rigid positioning pin immovable affixed to a second vertex on the triangular rigid framework, and a moveable positioning pin coupled to a third vertex of the triangular rigid framework by a parallel linkage to enable a linear range of motion of the moveable positioning pin, in combination with all other limitations set forth by the independent claim. 

Claims 19-20 are allowed as a result of being dependent on an allowed claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726